Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises a work machine, comprising: a machine frame; a cab supported from the machine frame; and at least one pivotal connection between the cab and the machine frame for allowing the cab to be tilted relative to the machine frame, the pivotal connection including: first and second clevises fixed to the machine frame, the first and second devises including first and second aligned pin openings, respectively; a pivot pin received through the pin openings so that the pivot pin is pivotable relative to the machine frame; and a viscous mount including a housing portion, a plunger portion, and a flexible element connecting the plunger portion to the housing portion, the housing portion being attached to the cab, and the plunger portion being attached to the pivot pin between the first and second devises such that the cab and the viscous mount are pivotable with the pivot pin relative to the machine frame. The most relevant known prior art does not teach or suggest this combination of features, particularly the plunger portion being attached to the pivot pin between the first and second devises such that the cab and the viscous mount are pivotable with the pivot pin relative to the machine frame
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612